


Exhibit 10.63

 

Stock Option Award Certificate

(INCENTIVE STOCK OPTION)

 

[g93132ksi001.jpg]

 

 

ID: XXXXXXXX

 

 

Connaught House

 

 

1 Burlington Road

 

 

Dublin 4, Ireland

 

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

Option Number:

«NUM»

«ADDRESS_LINE_1»

Plan:  «PLAN_NAME»

 

«ADDRESS_LINE_2»

 

 

«ADDRESS_LINE_3»

 

 

«CITY», «STATE» «ZIP_CODE»

ID:

«ID»

 

Effective «GRANT_DATE», you have been granted an Incentive Stock Option to buy
«SHARES_GRANTED» shares of Alkermes plc (the “Company”) common stock at
«OPTION_PRICE» per share.

 

The total option price of the shares granted is «TOTAL_OPTION_PRICE».

 

The right to acquire the shares subject to the Incentive Stock Option will
become fully vested on the dates shown below. The Incentive Stock Option shall
expire on the earlier to occur of: the 10th anniversary of the date of grant or
three months after termination of your service relationship with the Company
(unless otherwise provided below).

 

Shares

 

Vesting Date

«SHARES_PERIOD_1»

 

 

«SHARES_PERIOD_2»

 

 

«SHARES_PERIOD_3»

 

 

«SHARES_PERIOD_4»

 

 

 

In the event of the termination of your employment with the Company (but not the
termination of a non-employment relationship with the Company) by reason of
death or permanent disability, the Incentive Stock Option shall vest and be
exercisable in full on such termination of employment and the period during
which the Incentive Stock Option (to the extent that it is exercisable on the
date of termination of employment) may be exercised shall be three (3) years
following the date of termination of employment by reason of death or permanent
disability, but not beyond the original term of the Incentive Stock Option. For
the purpose of the terms of this Incentive Stock Option, you will be deemed to
be employed by the Company so long as you remain employed by a company which
continues to be a subsidiary of the Company.

 

The foregoing Incentive Stock Option has been granted under and is governed by
the terms and conditions of this Certificate and the Alkermes plc 2011 Stock
Option and Incentive Plan.

 

 

 

 

 

Alkermes plc.

 

 

Date

 

--------------------------------------------------------------------------------
